No. CR14-0146 

                                     CR14-0145 


STATE OF TEXAS                                 )(                     IN THE COUNTY COURT
                                               )(
v.                                             }{                      AT LAW OF
                                               )(
JAMES RAY JUNEK                                )(                     KERR COUNTY, TEXAS

                                  NOTICE OF APPEAL

       NOW COMES THE STATE OF TEXAS, by and through its prosecuting attorney

Assistant Kerr County Attorney, Joseph Soane, in the above referenced matter on this 6th

day of May, 2015, and within fifteen (15) days of the Order granting the Defendant's

Motion to Suppress complained of and pursuant to Tex. Code Crim. Pro. §44.01 and files

the State's written Notice of Appeal from said Order to the Court of Appeals for the

Fourth Supreme Judicial District of Texas, San Antonio, Texas.

       THEREFORE, the State respectfully requests that this Notice of Appeal be

entered of record on this date.



                                            Respectfully Submitted,




                                          SCANNED 

                           CERTIFICATE OF SERVICE

        I hereby certify that on this ~aay of May, 2015, a true and correct copy of the
State's NOTICE OF APPEAL was served upon the following by the following means:


Darren Umphrey                                    via U.S. First Class Mail or Fax
246 W. San Antonio St. Ste. 201
San Antonio, Texas 78130
Fax: 830.627.3122
       Attorney for Defendant



                                           Josep~Soa




                                         \?>